UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SIEMENS MEDICAL SOLUTIONS USA, INC.,

                      Plaintiff,                     Civil Action No. 20 cv 9634

               -against-                             DECLARATION OF NIKKI GAINEY

ANTHONY MEDIGO,

                      Defendant.



       NIKKI GAINEY, of full age, hereby declares pursuant to 28 U.S.C. § 1746:

       1.      I am Senior Vice President - Strategy & Business Development, Ultrasound FOR

Siemens Medical Solutions USA, Inc. (“Siemens Healthineers”) I have personal knowledge of

the within matters.

       2.      I joined Siemens Healthineers in September 2016 as the Executive Director,

Business Development and Strategy, Global Ultrasound. In January 2018, I was promoted to Vice

President, Commercialization & Business Development, Global Ultrasound; my current position

represents a title change that was made in January 2019. Since joining the company, I have been

deeply involved in business development and strategy for Siemens Healthineers’ Global

Ultrasound business, which includes the Acuson 2D Intra-Cardiac Echo Catheter (the “2D

Catheter”) and then the AcuNav Volume Catheter.

A.     Medigo’s Work at Siemens Healthineers

       3.      I began working with defendant Anthony Medigo (“Medigo”) when he was in

Advanced Therapies, and more closely as he became directly involved in our ICE catheter

products. My role focused on business development and the development of relationships with
potential business partners like Boston Scientific and Edwards Lifesciences. As discussed below,

Medigo was involved in hiring and training the sales team, putting together training programs for

hospitals and business partners, and other tactical aspects which aligned with the strategy that the

company developed.

       4.      Siemens Healthineers sells the 2D ICE catheter exclusively to Biosense Webster, Inc.

(“BWI”) which incorporates the catheters into its equipment that it then sells. Our arrangement with

BWI has been in place for approximately fifteen years and is a significant source of income for Siemens

Healthineers. In our last fiscal year, which ended on September 30, 2019, our sales of the 2D Catheter

were approximately $192 million.

       5.      By virtue of his role, Medigo is intimately familiar with the business arrangement that

we have with BWI. He knows the individuals we deal with at BWI as well as our costs and profit

margin under our current arrangement. It would be possible for BWI to change suppliers if it chooses

and we are very concerned that through his employment for NuVera, Medigo would attempt to

persuade BWI to end its relationship with us. BWI is the exclusive distributor of our 2D catheter, so

permitting a competitor to have access to the confidential information concerning our business

arrangement with BWI would place a significant aspect of our business in jeopardy

       6.      Medigo led the commercialization efforts for the AcuNav Volume ICE Catheter and

we have been working with other companies, including Boston Scientific and Edwards Lifesciences to

expand the market. As part of the market entry for the AcuNav Volume ICE Catheter, Medigo was

fully engaged in our efforts to develop a business relationship with those two companies. He knew

how we were working to become a partner of choice for each of them. We would never want a

competitor to know about our business relationship with them or to have access to information which

would enable a competitor to undercut us and hinder our sales effort and business relationships.



                                                  2
       7.      Further, Medigo was engaged with having Edwards Lifesciences personnel attend our

training programs for the AcuNav Volume ICE Catheter and how we were involving Mentice in the

joint simulation training program. Medigo was intimately familiar with these plans and our strategy.

       8.      Another critical part of Medigo’s work was his establishing relationships with what

we call “key opinion leaders” or “KOLs”. The KOLs are doctors who were seen as likely to want

to use our ICE Catheters, hospitals which might be interested in using the device and purchasing

equipment which incorporates our product, and device manufacturers which might be interested in

incorporating the ICE Catheter into their devices. Again, knowledge of who the KOLs are, their

opinions of our products, their influence over product purchases and the factors they would

consider, articles they might publish and the like, are extremely confidential and not something we

would never want to see in the hands of a competitor.

       9.      In addition to having detailed understanding of our current product offerings, Medigo

came to be aware of our plans for the next-generation ICE catheter, and when it is anticipated for

introduction to the market. Access to this information is something that a competitor would want to

know since it could affect their marketing and product development plans.

       10.     In addition, Medigo knew of, and helped develop our plan for going to market, plans

for expansion of sales of ICE catheters outside the United States, and training for sales personnel and

training for the cardiologists who would be using the equipment. Again, access to this information is

something we consider highly confidential and make sure to keep out of the hands of competitors.

       11.     In March 2020, Siemens Healthineers engaged in a temporary recall of the AcuNav

Volume Catheter from the market to investigate a limited number of adverse events arising from use

of the device. Medigo advocated that we not put the AcuNav Volume Catheter under recall, but once




                                                  3
the decision was made, he participated in the process and dealings with the FDA, all of which is highly

confidential.

        12.     However, even with the recall in place, we continue to sell to BWI the 2D Catheters,

which are not subject to the voluntary recall. Moreover, doctors are still allowed to use the AcuNav

Volume ICE Catheter on an emergency use basis. If a doctor thinks it imperative to use the AcuNav

ICE Catheter, he or she will work with our regulatory and quality team to obtain the approval from the

hospital. Further, even during the recall, we are actively maintaining and developing our relationship

with Boston Scientific, Edwards Lifesciences and Mentice, a company which provides training

education and procedural development for new and existing devices, as we plan to reemerge in January

2021, an initiative that I head. The plans and strategies we developed for all our products, including

the AcuNav Volume ICE Catheter remain the core of our plans going forward and are highly protected

within the company.


B.     Medigo’s Employment at NuVera and Violation of the Confidentiality Agreement
        13.     Medigo called me on or shortly after September 18, 2020 to tell me that he had

joined NuVera Medical Inc. (“NuVera”), a California-based company which describes itself on its

website as “engaged in the development of what it describes as real-time 3D intracardiac

echocardiography (4D ICE)”. By virtue of this description, NuVera has made clear that it is

positioning itself as a competitor and apparently intending to reduce our share of the market for

the AcuNav Volume ICE Catheter, but also for the 2D Catheter.

        14.     I first learned of Medigo’s affiliation with NuVera when he participated in a

September 18 webinar entitled “What’s New In Structural Interventions” for which NuVera was a

sponsor. Medigo and Todor Jeliaskov of NuVera were identified on the registration confirmation

as the contacts at NuVera.


                                                  4
       15.     News of Medigo’s new job had circulated within our company shortly after that

because we saw announcement of his new position on LinkedIn shortly after the webinar. I was

surprised that he had moved to a direct competitor so when he called me, I asked him if he had a

non-compete with us, to which he replied, “I don’t think so”. He then stated that Siemens

Healthieers was no longer in the marketplace due to the recall, so that he did not believe that he

was competing with Siemens Healthineers and, as best as I can recall what he said, he “wasn’t

going to worry about it”.


C.    Danger to Siemens Healthineers From Medigo’s New Employment
       16.     It is my belief that Medigo’s employment at NuVera places him in a position where

he will be expected to, and will provide assistance to NuVera in competition with Siemens

Healthineers, and in particular our AcuNav Volume ICE Catheter, with which NuVera’s product

will compete directly. In fact, it is hard to understand what duties he could perform or what value

he would bring to NuVera as its Chief Commercial Officer if he were not helping that company to

compete with us.

       17.     I have noted above all of the different types of highly confidential information that

Medigo has developed and accessed during his work on ICE catheters while employed at Siemens

Healthineers. Our fear is that Medigo’s employment at NuVera places him in a position by which

our confidential information will inevitably be disclosed to NuVera.

       18.     Confirming our concern is when I learned during a call on Oct 22, 2020, I learned

that NuVera had contacted Dr. Mani Vannan at Piedmont Hospital in Atlanta. Dr. Vannan is a

premier echocardiograher, one of our most important KOLs, and a very strong advocate for

Siemens Healthineers ultrasound. To my knowledge, the only way Medigo knows Dr. Vannan is

through his work at Siemens Healthineers.

                                                 5
       19.     Dr. Vannan told me that he had received a good demonstration from NuVera on

October 21 in which they showed him what they were working on, including their NuVision ICE

Catheter. He told me that their 3D and their 2D images were spectacular. He did not tell me who

had presented from NuVera, but it was clear to me that NuVera positioned their NuVision ICE

Catheter as superior to the Siemens Healthineers catheter portfolio.

       G.      Immediate Injunctive Relief is Necessary

       20.     If Medigo is allowed to continue with employment with NuVera, I believe that it

will cause irreparable harm to Siemens Healthineers. Once lost, our trade secrets cannot be

restored. For NuVera to have Medigo it its employ, with access through him to information about

our marketing strategies, relations with our KOLs, product strengths and weaknesses, marketing

and global expansion plans, profit margins and the like poses a grave commercial threat. If Medigo

discloses any of this information to NuVera, or if he uses the information in his possession in

efforts to lure away our KOLs such as Dr. Vannan, it would create a significant competitive

problem which cannot be repaired. Once information is lost to a competitor, it cannot be retrieved

and the competitor cannot un-learn it.

       21.     Moreover, since Medigo is party to (and helped formulate) our long-range planning,

disclosure of that information would not just cause us competitive harm now, but is likely to

influence how NuVera competes with us in the future. The losses that this will cause cannot be

fully measured.

       22.     As a company, Siemens Healthineers has not consented to, and do not consent to,

Medigo’s employment with a direct rival before the expiration of his restricted period on July 1,

2021 or for one year after he began working for NuVera in violation of the Confidentiality

Agreement. The company believes that the one-year restricted period reasonably limits him from

                                                6
                                                                                           ·
engaging in immediate compef1t'ion based on present-day knowledge of all aspects of our business

in this area.

                                                                                          aspects
          23.       As discussed above, Medigo has deep and wide-ranging knowledge of all
                                                                  ing plans, financial
of Siemens Healthineers ' products, near-term and long-term market
                                                                           which he had access,
information, customer relations and other aspects that he generated, or to

during his employment and his leadership of our AcuNav Volume product.

                                                                                                suffer
          24.        As a company, Siemens Healthineers believes that Siemens Healthineers will
                                                                         injunction because
irreparable injury without a temporary restraining order and preliminary
                                                                              v Volume ICE
Medigo will be in a position to facilitate NuVera's competition with our AcuNa
                                                                         the restricted period,
 Catheter and our 2D Catheter. As long as Medigo works for NuVera during
                                                                                         be compensated
 our competitive advantage is lost, can never be taken back, and in our view, cannot

 with money damages.

                                                                                                   ing
           25.       Siemens Healthineers therefore respectfully requests that a temporary restrain
                                                                                       NuVera until July
 order and preliminary injunction be issued enjoining Medigo from working for
                                                                         been employed by
 I, 2021 , as extended by any period of time in which Medigo has already
                                                                                 y Agreement and
 NuVera, and requiring him to abide by all other provisions of the Confidentialit

 the Separation Agreement.

                                                                                                     .
          26.        I hereby declare under penalty of perjury that the foregoing is true and correct

           Date: November IS, 2020




4842-9616-9426. I 069996.1031

                                                      7
